DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Cited reference is included in the IDS.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites options for monovalent D1 and D2. The office assumes the point of attachment is denoted by the pendant __#; however, the spirofluorene group shows two ( __#) points of attachement which renders the claim indefinite as the office cannot determine the metes and bounds of how a divalent groups is used as a monovalent substituent group D1 or D2 (per claim 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (US 2011/0049477).

Regarding Claims 1-2, Meng teaches a material represented by Formula M1 (paragraph 45):

    PNG
    media_image1.png
    160
    395
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    613
    412
    media_image2.png
    Greyscale

	A specific example of Formula M1 is represented by Compound 5 (page 10):


    PNG
    media_image3.png
    313
    407
    media_image3.png
    Greyscale

Compound 5 is a derivative of Formula M1 wherein Q = O; R5 and R6 = diphenylamine; R1 and R3 = phenyl; R2 and R4 = phenyl.
The office notes that in some embodiment R2 and R4 are the same (paragraph 52). R2 and R4 is represented as a finite set of functionally equivalent options which includes H.
One variant of Formula M1 reading on applicants’ Formula 1 is best viewed as a modification of Compound 5 wherein the phenyl groups at R2 and R4 are replaced by H. The resultant derivative of Formula M1 reads on applicants Formula 1wherein m and n = 0; R1 and R2 = phenyl; D1, D2, Ar3 and Ar4 = phenyl; Y1 and Y2 = O.

It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic Formula M1 by selecting various functional equivalent R2 and R4 substituents which would have included the above variant of Compound 5 which reads on the instant limitations, absent unexpected results (per claim 1).





    PNG
    media_image4.png
    376
    501
    media_image4.png
    Greyscale
which is also a derivative of Formula M1. Applying analogous reasoning as discussed above, Compound 19 is a derivative of Formula M1 wherein Q = S; R5 and R6 = diphenylamine; R1 and R3 = phenyl; R2 and R4 = phenyl.
The office notes that in some embodiments R2 and R4 are the same (paragraph 52). R2 and R4 is represented as a finite set of functionally equivalent options which includes H.
One variant of Formula M1  reading on applicants’ Formula 1 is best viewed as a modification of Compound 19 wherein the phenyl groups at R2 and R4 are replaced by 

It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic Formula M1 by selecting various functional equivalent R2 and R4 substituents which would have included the above variant of Compound 19 which reads on the instant limitations, absent unexpected results (per claims 1-2).
	

Regarding Claims 3, 11-12, Meng teaches applicants’ Formula 1, as discussed above. Modified Compounds 5 and 19 show R5 and R6 as a diphenylamine. Meng also teaches a finite number of functionally equivalent options for R5 and R6 in generic Formula M1 In Table 1 (pages 3-6):

    PNG
    media_image5.png
    158
    322
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    152
    311
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    172
    297
    media_image7.png
    Greyscale


When Ar43 replaces one of the Ar38 units in modified Compound 5 or 19 the resultant materials read on the instant limitations (per claim 3).
When Ar45 replaces one of the Ar38 units in modified Compound 5 or 19 the resultant materials read on the instant limitations (per claims 11-12).

Regarding Claim 4, Meng teaches the limitations of independent claim 1 wherein Ar1 and Ar2 are each independently selected from a group consisting of a single bond, substituted or unsubstituted phenyl, a substituted or unsubstituted naphthyl, a substituted or unsubstituted anthracyl, a substituted or unsubstituted phenanthryl, a substituted or unsubstituted acenaphthylenyl, and a substituted or unsubstituted aromatic heterocyclic group. The limitations of dependent claim 4 are viewed as a recitation of the partial limitations of Ar1 and Ar2 as a substituted or unsubstituted aromatic heterocyclic group (specifically a group consisting of thienyl, thiazolyl, thiadiazolyl, furyl, oxazolyl, and oxadiazolyl) limitations of independent claim 1; however, the missing limitation (a group consisting of a single bond, substituted or unsubstituted phenyl, a substituted or unsubstituted naphthyl, a substituted or unsubstituted anthracyl, a substituted or unsubstituted phenanthryl, a substituted or unsubstituted acenaphthylenyl) is nonetheless applicable. Therefore, as the basis for 
	
Regarding Claims 6-10, Meng teaches the limitations of independent claim 1 wherein D1 and D2 are each independently selected from a group consisting of a substituted or unsubstituted phenyl, a substituted or unsubstituted biphenyl, a substituted or unsubstituted naphthyl, a substituted or unsubstituted anthracyl, a substituted or unsubstituted phenanthryl, a substituted or unsubstituted acenaphthylenyl, a substituted or unsubstituted pyrenyl, a substituted or unsubstituted perylenyl, a substituted or unsubstituted fluorenyl, a substituted or unsubstituted spirodifluorenyl, a substituted or unsubstituted chrysenyl, a substituted or unsubstituted benzophenanthryl, a substituted or unsubstituted benzoanthracyl, a substituted or unsubstituted fluoranthenyl, a substituted or unsubstituted picenyl, a substituted or unsubstituted furyl, a substituted or unsubstituted benzofuryl, a substituted or unsubstituted dibenzofuryl, a substituted or unsubstituted thienyl, a substituted or unsubstituted benzothienyl, a substituted or unsubstituted dibenzothienyl, a substituted or unsubstituted phenoxazinyl, a substituted or unsubstituted phenazinyl, a substituted or unsubstituted phenothiazinyl, a substituted or unsubstituted thioxazinyl, a substituted or unsubstituted thianthrenyl, a carbazole-derived group, an acridine-derived group, diarylamino, a diarylamine-derived group, triarylamino and a triarylamine-derived group. The limitations of dependent claim 6 are viewed as a recitation of the partial limitations of D1 and D2 (specfically carbazole-derived group); however the missing limitations ( a substituted or unsubstituted phenyl, a substituted or unsubstituted biphenyl, a substituted or unsubstituted naphthyl, a substituted or unsubstituted .


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter as applicant claims the display device of claim 16.
The prior art of record teaches an OLED containing the material exemplified by Meng in the light emitting layer not the capping layer as required by independent claims 16 and 20.
Claims 16-20 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786